  Case 3:20-cv-02910-L Document 288 Filed 07/29/21                  Page 1 of 2 PageID 4754



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

Commodity Futures Trading Commission, et.
al,

              Plaintiffs,
vs.                                                          Civil Action No. 3:20-CV-2910-L

TMTE, INC. a/k/a metals.com, Chase Metals
Inc., Chase Metals, LLC, Barrick Capital, Inc.,
Lucas Thomas Erb a/k/a Lucas Asher a/k/a
Luke Asher, and Simon Batashvili,

              Defendants.


                NOTICE REGARDING COURT’S JULY 1, 2021 ORDER
              AND RECEIVER’S REQUESTED DISCOVERY MATERIALS

       Defendant Lucas Asher (“Asher”), through his current counsel of record Arnold A.

Spencer, submits this Notice Regarding Court’s July 1, 2021 Order and Receiver’s Requested

Discovery Materials (the “Notice”) and states as follows:

       On July 1, 2021, this Court issued an order (Dkt. 280) conditionally granting Counsel for

Defendants Lucas Asher and Simon Batashvili’s Motion to Withdraw as Attorney of Record (Dkt.

222). The second condition of that order provides, in relevant part, as follows:

       Defendant Asher must produce, by July 29, 2021, the discovery (materials) that he
       agreed to produce during his deposition on January 29, 2021, which was later
       identified in a letter that the Receiver sent to Mr. Spencer and Mr. Chris Davis. . . .
       Mr. Spencer shall inform the court in writing when the discovery issue has been
       satisfied or resolved.

       Pursuant to this Court’s July 1, 2021 order, Asher files this Notice to inform the Court that

Asher and his current counsel have provided the Receiver with all information available to Mr.




                                                  1
  Case 3:20-cv-02910-L Document 288 Filed 07/29/21               Page 2 of 2 PageID 4755



Asher and responsive to the Receiver’s requests. Counsel for Asher has offered to discuss any

remaining issues on this matter with the Receiver.



Dated: July 29, 2021                         Respectfully submitted,

                                             By: /s/ Arnold A. Spencer
                                             Arnold A. Spencer
                                             Texas State Bar #00791709
                                             Spencer & Associates
                                             5949 Sherry Lane, Suite 900
                                             214-385-8500
                                             arnoldspencer75225@gmail.com

                                             COUNSEL FOR DEFENDANT
                                             LUCAS ASHER


                                CERTIFICATE OF SERVICE

       I certify that all counsel of record who have consented to electronic service were served

with a true and correct copy of the foregoing document via the Court’s CM/ECF system on this

29th day of July 2021.


                                             /s/ Arnold A. Spencer
                                             Arnold A. Spencer




                                                2
